FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT ("Agreement") is made and entered into as of October
11,

2016 by and between Bridge Aina Le'a, LLC ("Lender") and Aina Le'a, Inc.
("Borrower"). Lender and Borrower shall hereinafter be collectively referred to
as the "Parties" and individually, a "Party."

 

RECITALS

 

This Agreement is made and entered into in reliance on the following recitals,
which are acknowledged by Lender and Borrower to be true and accurate.

 

A.    Borrower and Lender entered into a Promissory Note dated November 17, 2015
with an original principal amount of $14,000,000.00 (the "Note").

B.   The Note became delinquent when Borrower failed to make the required
monthly interest payments as they became due on July 1, and again August 1, 2016
and September 1, 2016.

C.   Borrower has requested that Lender forbear from exercising its rights or
remedies against Borrower to allow Borrower an opportunity to catch up on all
outstanding obligations due and owing to Lender pursuant to the Note. Although
Lender is under no obligation to do so, Lender is willing to temporarily forbear
from exercising its rights and remedies against Borrower for the Forbearance
Period (as defined below) and on the other terms and conditions set forth in
this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.Incorporation of Recitals. Each of the above Recitals is incorporated herein
as true and correct and is relied upon by each Party in agreeing to the terms of
this Agreement. Capitalized terms not otherwise defined in this Agreement shall
have the meanings assigned to them in the Note.

2.Acknowledgement. Borrower acknowledges that as of September 15, 2016 the Note
had an unpaid principal balance of $14,000,000.00, plus accrued and unpaid
interest, penalties and fees due and owing of $947,939.63. Borrower (i}
acknowledges, admits, and confirms that it does not have any legal right or
theory on which to invoke legal or equitable relief, whether injunctive relief
or otherwise, in order to abate, postpone, or terminate enforcement by Lender of
the obligations of Borrower under the Note, and (ii) specifically waives and
relinquishes any such right to legal or equitable relief to cause any such
abatement, postponement, or termination of enforcement proceedings.

3.Reaffirmation of Note. This Agreement is, in part, a reaffirmation of the
obligations of Borrower to ender and is not be construed as a release or
modification of any of the terms, conditions, warranties, waivers, or other
rights set forth in the Note except as

 

 

 

 

expressly provided for herein. Borrower reaffirms its obligations to ender under
the Note and reaffirms and restates each and every term, condition, and
provision of the Note. Borrower further represents and warrants that (i) it has
no defenses, set-offs, counterclaims, or claims against Lender that would or
might affect the enforceability of the Note; and (ii) the Note remain in full
force and effect.

4.Forbearance Terms.

•   (a) Borrower hereby requests that Lender forbear from proceeding to exercise
any and all of its rights and remedies in law or equity under the Note. ender is
willing to forbear exercising its rights and remedies under the Note through and
including March 15, 2017 ("Forbearance Period"), if and only if:

(1) Such forbearance is without waiver of any term, covenant, or condition to be
performed or satisfied by Borrower pursuant to the Note.

(2) Borrower makes full, timely, and punctual performance of each of the matters
hereinafter set forth and do not do or fail to do anything that would constitute
(i) a breach of this Agreement; or (ii) a further breach of the Note; and

(3) All conditions precedent provided for herein are first satisfied.

(b)  In addition to Borrower performing in accordance with the terms and
provisions of this Agreement, Borrower shall continue to perform in accordance
with the terms, covenants, and conditions of the Note, except for monthly
payments due under the Note during the Forbearance Period. Borrower acknowledges
and agrees that this Agreement is not intended to set forth all the outstanding
terms, covenants, and agreements between and among the Parties, such that the
absence of an express provision herein is not to be construed as an intention of
ender not to enforce such provision in the Note. Borrower agrees that the terms
and conditions of this Agreement shall be in addition to those contained in the
Note.

(c)   Borrower acknowledges and agrees that interest shall continue to accrue on
the unpaid principal balance of the Note at the rate of 24%.

(d)  Borrower shall make a payment $150,000 to ender within five (5) days of
singing this Agreement, with such payment being applied to the amounts due under
the Note.

(e)  During the Forbearance Period, the scheduled monthly payments on the Note
will not be due. On or before March 15, 2017, Borrower shall bring the Note
current by giving notice to the Lender of their intention to resume monthly
interest payments. Upon receipt of such notice, Lender shall capitalize all
amounts of accrued interest, fees and penalties due as of that date and
calculate a new monthly interest payment amount based on the new principal
balance with interest of 12%. In the event that Borrower brings the Note current
by making the required monthly interest payment, in the amount as revised above,
on or before March 15, 2017, the Note shall return to bearing interest at the
stated rate, subject to the terms and conditions of the Note.

5.Conditions Precedent. Borrower understands that this Agreement shall not be
effective and Lender shall have no obligation to forbear from exercising any
rights or remedies unless and until each of the following conditions precedent
has been satisfied unless waived in writing by Lender in ender's sole
discretion:

{a) Borrower shall have duly executed and delivered to Lender this Agreement;
and

(b) Borrower shall have paid to tender $150,000.

 

 

 

 

 

 

 

6.Representations and Warranties. To induce Lender to enter into this Agreement,
Borrower hereby represents and warrants to Lender as follows:

(a)  The execution, delivery, and performance by Borrower of this Agreement and
all documents contemplated hereunder are within Borrower's powers and have been
duly authorized, and are not in conflict with Borrower's articles of
incorporation or by-laws, or the terms of any charter or other organizational
document of Borrower; and all such documents constitute valid and binding
obligations of Borrower, enforceable in accordance with their terms. In
addition, such execution, delivery, and performance by Borrower will not violate
any law, rule, or order of any court or governmental agency or body to which
Borrower is subject.

(b)  With the exception of the events specified in the Recitals, no further
event has occurred or failed to occur that is, or, with notice, lapse of time,
or both, would constitute, a default, an Event of Default, or a breach or
failure of any condition of the Note.

(c)   There are no actions, suits, or proceedings pending, or to the knowledge
of Borrower, threatened against or affecting Borrower in relation to their
obligations to Lender, or involving the validity or enforceability of this
Agreement or the Note, whether at law or equity, or before or by any
governmental entity.

(d)  Borrower is a corporation in good standing and duly authorized to do
business under and existing under the laws of its state of incorporation and is
duly authorized to conduct its business operations.

(e)  This Agreement is intended to be final and binding among the Parties, and
each Party hereto may expressly rely on the finality of this Agreement as a
substantial and material factor inducing the Parties' execution of this
Agreement.

(f)    Each person executing this Agreement in a representative capacity has
been duly authorized to execute this Agreement and said documents and
instruments by all appropriate action and is empowered to do so.

(g)  The representation, warranties, and agreements set forth herein shall be
cumulative and in addition to all other representations, warranties, and
agreements which Borrower give or caused to be given to Lender, whether
heretofore, now, or hereafter.

7.Covenants. Borrower will do the following:

(a} Comply with all requirements of all the Note to the extent not inconsistent
with this Agreement.

(b} Not enter into any agreements with any of their other creditors that might
impair their ability to perform under the Note or this Agreement.

(c) Ensure that Lender is fully Informed at all times of all matters relating to
the operation of Borrower's businesses, including any planned changes in key
personnel or material

•changes in the manner of operating such businesses.

8.Additional Events of Default. In addition to the Events of Default set forth
in the Note, the occurrence of any of the following events of default shall be
an event of default hereunder ("Forbearance Event of Default"}, and Lender, at
Lender's option in its sole discretion, may make all obligations of Borrower
immediately due and payable, and may immediately terminate the Forbearance
Period, all without demand, presentment, or notice, all of which requirements,
if any, Borrower hereby waives:

 

 

[image_001.gif]

 

(a) Failure to perform any of the obligations set forth in this Agreement or in
the Note (as the same may be modified by this Agreement), including the failure
of Borrower timely and punctually to pay to Lender all payments required to be
made pursuant to this Agreement;

{b) Any representation or warranty of Borrower herein or in the Note shall be
false,

misleading, or incorrect in any material respect;

{c) There is any substantial impairment of the prospect of Borrower's
satisfaction of its obligations to Lender or substantial impairment of the value
of Borrower's business, collateral or other assets;

•(d) The filing of any lawsuit or other legal action by or against Borrower
challenging the enforceability or validity of this Agreement or the Note;

(e) Borrower is enjoined, restrained, or in any way prevented by court order
from continuing to conduct any material part of its business affairs;

(f) Borrower (i) shall fail to pay its debts as such debts become due, (ii)
shall make an assignment for the benefit of lt’s creditors, (iii) shall admit in
writing its inability to pay debts as they become due, (iv) shall file a
petition under any chapter of the Bankruptcy Code or any similar law, state or
federal, now or hereafter existing, (v) shall become "insolvent" as that term is
generally defined under the Bankruptcy Code, (vi) shall have any involuntary
bankruptcy case commenced against it, whether or not an order for relief is
entered, or (vii) shall have a custodian, trustee, or receiver appointed for, or
have any court take jurisdiction of, its property, or any portion thereof, in
any voluntary or involuntary proceeding, including those for the purpose of
reorganization, arrangement, dissolution, or liquidation.

9.Remedies. Upon the occurrence of a Forbearance Event of Default and at all
times thereafter, Lender, without the necessity of obtaining any prior approval
of any court, shall be entitled {a) to termination, the Forbearance Period,
which shall, upon termination, be of no further force and effect; (b}
immediately, without notice to Borrower, to exercise all rights and remedies
available to Lender at law or in equity and otherwise and all rights provided in
the Note to collect the outstanding obligations owed by Borrower to Lender;

•(c) to exercise in respect of any collateral all rights and remedies of a
secured creditor available to it under applicable laws; (d) to exercise all
remedies available to Lender under the Note, as well as rights and remedies
available to Lender at law or in equity, without presentment, demand, protest,
or notice of any kind whatsoever, all of which are expressly waived by Borrower.
AH such rights and remedies shall be cumulative. No failure or delay on the part
of Lender in exercising any power, right, or remedy under any of the Note shall
operate as a waiver thereof, and no single or partial exercise of any such
power, right, or remedy shall preclude any further exercise thereof or the
exercise of any other power, right, or remedy.

10.Miscellaneous.

(a)Not a Novation. This Agreement is not a novation, nor is it to be construed
as a release or modification of any of the terms, conditions, warranties,
waivers, or rights set forth in the Note except as expressly and specifically
set forth herein.

 

 

 

 

(b)Survival of Warranties. All agreements, representations, and warranties made
herein shall survive the execution and delivery of this Agreement and the
documents and instruments executed in connection with this Agreement.

(c)    Failure of Indulgence Not Waiver. No failure or delay on the part of
Lender in the exercise of any right, power, or privilege hereunder or under the
documents or instruments referred to herein shall operate as a waiver thereof,
and no single or partial exercise of any such power, right, or privilege shall
preclude a further exercise of, any right, power, or privilege.

(d)   Applicable Law. This Agreement and the rights and obligations of the
Parties shall be governed by and construed in accordance with the laws of the
State of Hawaii.

(e)    Assignability. This Agreement shall be binding upon and inure to the
benefit of Lender and Borrower and their respective successors and assigns,
except that Borrower's rights hereunder are not assignable.

(f)      Modifications and Amendments. This Agreement may be modified or amended
only by written agreement duly executed by the Parties.

(g)    Integration. This Agreement and the Note constitutes a single,
integrated, written contract expressing the entire agreement of the Parties
relative to the subject matter hereof. No covenants, agreements,
representations, or warranties of any kind whatsoever have been made by any
Party with respect to the subject matter hereof except as specifically set forth
in this Agreement and the documents and instruments executed in connection with
this Agreement.

•   (h) Severability. If any provision of this Agreement is found to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provisions shall be fully severable; this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision never comprised a part of this Agreement; and the remaining provisions
of this Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by severance
from this Agreement.

(I)   Time of Essenc2. The Parties expressly acknowledge and agree that time is
of the essence and that all deadlines and time periods provided for under this
Agreement are ABSOLUTE AND FINAL.

(j) Execution in Counterpart. This Agreement may be executed and delivered in
two or more counterparts, each of which, when so executed and delivered, shall
be an original, and such counterpart together shall constitute but one and the
same instrument and agreement, and the Agreement shall not be binding on any
Party until all Parties have executed it. This Agreement may be signed by a
facsimile or electronic signatures, which shall have the same force and effect
as an original signature; provided, however, that Borrower shall deliver
original signatures to Lender within five calendar days after the date of their
execution of this Agreement.

(k)  Notice. Except for any notices required under applicable law or this
Agreement to be given in another manner:

 

(1) Any notice to Borrower shall be addressed as follows:

 

 

 

 

Aina Le'a, Inc.

Attn: Mr. Robert Wessels 3231 La Mancha

Henderson, NV 89014

(2} Any notice to Lender shall be addressed as follows: Bridge Capital, LLC

Attn: Chief Legal Officer

PMB 29, Box 10001

Saipan, MP 96950

 

All notices, requests, demands, directions, and other communications provided
for in this Agreement must be in writing and must be mailed, delivered, sent by
overnight delivery, or sent by facsimile to the appropriate Party at that
Party's respective address set forth above; provided, however, that notice shall
be deemed sufficient if actually received by the Party regardless of the mode of
transmission or delivery.

(I)No Impairment. Borrower agrees that this Agreement shall not be construed to:

(1)Impair the validity, perfection, or priority of any lien or security interest
securing Borrower's obligations to Lender;

(2)Waive or impair any rights, powers, or remedies of Lender under the Note with
respect to defaults set forth in the Recitals hereto or otherwise;

(3)Constitute an agreement by Lender or require Lender to extend the time for
payment of Borrower's obligations to Lender, except as expressly and
specifically set forth herein, none of which Lender agrees or has agreed to do,
and all of which matters are in Lender's sole and absolute discretion; or

(4)Constitute an agreement of Lender to make any loans or other extension of
credit to Borrower.

(m)Headings. This Agreement shall be construed without regard to any presumption
or rule requiring that it be construed against the Party causing this Agreement
or any part hereof to be drafted. The headings used in this Agreement are for
convenience only and shall be disregarded in interpreting the substantive
provisions of this Agreement.

(n))Expenses and Fees. Borrower shall pay and reimburse Lender for all actual
fees, costs, and expenses, including all actual attorneys' fees and costs, fees
and costs of inspecting and appraising any real property, and recording, title
insurance, and escrow fees, expended or incurred by Lender in any arbitration,
mediation, judicial reference, legal action, or otherwise in connection with (i)
the negotiation, preparation, amendment, interpretation, implementation, and
enforcement of this Agreement, the Note, or any instrument or agreement executed
in connection herewith or therewith, including the preparation and negotiation
of this Agreement, during any workout or attempted workout or in connection with
the rendering of legal advice as to Lender 's rights, remedies, and obligations
under the Note; (ii) collecting any sum which becomes due Lender under the Note;
(iii) any proceeding.

 

 

 

for declaratory relief, any counterclaim to any proceeding, or any appeal; or
(iv) the protection, preservation, or enforcement of any rights of Lender or any
security pledged to Lender (collectively, the "Lender Expenses"). For the
purposes of this section, attorneys' foes include fees incurred in connection
with (i) contempt proceedings; (ii) discovery; (iii) any motion, proceeding, or
other activity of any kind in connection with a bankruptcy proceeding or cases
arising out of or relating to any petition under the Bankruptcy Code or any
similar law; (iv) garnishment, levy, and debtor and third party examinations;
and (v) post judgment motions and proceedings of any kind, including any
activity taken to collect or enforce any judgment.

(o)Acknowledgment.

(1)Borrower represents and warrants that all of the terms, conditions, waivers,
warranties, and promises set forth in this Agreement are made after opportunity
to consult with legal counsel of their choosing and with an understanding of
their significance and consequence.

(2)Borrower further represents and warrants as follows:

(A)It has received, or has had the opportunity to receive, independent legal
advice from attorneys of their choice with respect to the advisability of
executing this Agreement and the documents and instruments executed in
connection herewith, and prior to the execution of this Agreement and documents
and instruments executed in connection herewith, Borrower's counsel reviewed
this Agreement and discussed this Agreement with Borrower;

(B)Except as expressly stated in this Agreement and the documents and
instruments executed in connection herewith, neither Lender nor any other person
or entity has made any statement or representation to Borrower regarding facts
relied upon them in entering into this Agreement and the documents and
instruments executed in connection herewith;

(C)Borrower has not relied upon any statement, representation, or promise of
lender or other person or entity in executing this Agreement and the documents
and instruments executed in connection herewith, except as expressly stated in
this Agreement or in the documents and instruments executed in connection
herewith; and

(D) The terms of this Agreement are contractual and not a mere recital.

(3) This Agreement and the documents and instruments executed in connection
herewith have been carefully read by, the contents hereof are known and
understood by, and are signed freely by each Party executing this Agreement, and
each Party executing this Agreement in a representative capacity is empowered to
do so.

(p} Mutual Cooperation. Borrower and Lender shall further execute, acknowledge,
and deliver any further deeds, assignments, conveyances, and other assurances,
documents, and instruments of transfer reasonably requested by the other Party,
and will take any other action consistent with terms of this Agreement that may
reasonably be requested by the other Party for the purposes of implementing the
transactions which are the subject of this Agreement.

 

 

 

 

 

 

 

 

(q)[image_002.gif]JURY TRIAL WAIVER. BORROWER HEREBY EXPRESSLY WAIVES ANY AND
All RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION, MATIER, CLAIM, OR CAUSE OF
ACTION WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, THE
NOTE, ANY DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION THEREWITH, OR ANY
OTHER AGREEMENT, DOCUMENT, OR TRANSACTION CONTEMPLATED HEREBY, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. BORROWER AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, BORROWER FURTHER AGREES THAT ITS RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT.

 

 

 

(r)Rule of Construction. In this Agreement, the terms defined herein apply
equally to both the singular and the plural forms thereof; whenever the context
may require, any pronoun will include the corresponding masculine, feminine, or
neuter forms thereof; except when used in connection with the description of a
period of time, the word "including" and the like are deemed to be followed by
the phrase "without limitation"; the word "or" is not exclusive; the words
"approval" of and "notice" to the Parties are deemed to be preceded by the word
"written"; all references to "section" or "sections" mean the applicable section
of this Agreement unless otherwise specified .

(s)Authority to Bind Parties. The signatories for the entities listed below
covenant, represent, and warrant that (i) all necessary approvals to enter into
this Agreement have been obtained; (ii) have the full legal capacity, right,
power, and authority to execute and enter into this Agreement; and (iii) this
Agreement is a valid and binding obligation enforceable against the entity on
whose behalf they purport to act.

(t)No Waiver. Lender and Borrower agree that, except as expressly provided
herein, the Note shall remain in full force and effect in accordance with its
terms.

(u} Survival. Ali representations, warranties, covenants, agreements, waivers of
Borrower contained herein shall survive the termination of the Forbearance
Period and the payment in full of Borrower's obligations to enter.

(v)Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any billings, statements, or the like from Lender to Borrower in
connection with the Note, the terms of this Agreement shall prevail over the
terms of any other such billings, statements, or the like.

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Agreement as of the
date set forth in the preamble.

 

 

 



Lender:       Borrower:             Bridge Aina Le'a, LLC     Aina Le'a, Inc.  
          /s/       /s/   By: Jody J.     By:    Its: Authorized Representative
  Ite: CEO  



 